                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                             CIVIL ACTION NO. 17-11009-RWZ


                                     DUSAN PITTNER

                                              v.

                              SELENE FINANCE, LP, et al.


                                          ORDER

                                      March 14, 2019

ZOBEL, S.D.J.
       The court will decide plaintiff’s motion to strike (Docket #49) in conjunction with

plaintiff’s forthcoming dispositive motion.



______March 14, 2019_____                          ________/s//Rya W. Zobel________
            DATE                                                RYA W . ZOBEL

                                                   SENIOR UNITED STATES DISTRICT JUDGE
